Citation Nr: 0802006	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-01 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation grant.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 through 
August 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that, in pertinent part, denied entitlement to 
specially adapted housing and special home adaptation grant.

The Board remanded the case in June 2005 and again in 
February 2007.  The case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  Loss of use of the right lower extremity due to service-
connected multiple sclerosis has been established by previous 
RO rating decision.

2.  Loss of balance caused from dizziness and vertigo due to 
service-connected multiple sclerosis has been established by 
previous RO rating decision.

3.  The residuals of service-connected multiple sclerosis so 
affect the function of propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

4.  The residuals of service-connected multiple sclerosis so 
affect the function of balance as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.




CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially 
adapted housing have been met.  38 U.S.C.A. §§ 2101(a), 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.809 (2007).

2.  The criteria for entitlement to a special home adaptation 
grant have not been met.  38 U.S.C.A. §§ 2101(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.809a (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  The RO must provide this notice 
prior to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claim was satisfied prior to the initial May 2003 rating 
decision by way of a letter sent to the claimant in February 
2003, which addressed notice requirements.  The letter 
mentions what evidence is required to substantiate the claim, 
the claimant's and VA's duty to obtain this evidence, and 
asks the claimant to submit any relevant evidence in his 
possession. 

VA also provided the additional notices recommended by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in March 2006 
and in March 2007.  Thus, no unfair prejudice will result 
from the Board's handling of the matter at this time.  

In this case, all necessary development has been accomplished 
and adjudication may proceed without unfair prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has 
obtained any necessary medical opinion.  The claimant 
submitted additional medical evidence.  The Board previously 
remanded the case for VA examination, or at least a medical 
opinion, if the veteran was unable to travel to a VA Medical 
Center.  Because service-connected disability precluded 
travel to attend a VA examination, the medical opinions 
obtained will suffice for adjudication purposes.  Neither the 
claimant nor his attorney has identified, nor does the record 
indicate, that additional evidence is necessary for fair 
adjudication of the claim.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Specially Adapted Housing 

Entitlement to specially adapted housing is warranted when 
the evidence demonstrates that the veteran has a service-
connected disability that results in the loss, or permanent 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or, blindness in both eyes, having only light 
perception, together with the loss, or loss of use, of one 
lower extremity; or, the loss, or permanent loss of use of 
one lower extremity, together with (A) residuals of an 
organic disease or injury or (B) the loss or loss of use of 
one upper extremity, which so affect the functions of balance 
or propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a) (West 2002 & Supp. 2007); see also 38 C.F.R. 
§ 3.809 (2007).

A permanent and total rating is in effect due to service-
connected disabilities.  Service connection is in effect for 
multiple sclerosis.  According to a May 2006 RO rating 
decision, the RO has granted a separate 40 percent rating for 
right lower extremity weakness and loss of use of the right 
foot due to multiple sclerosis.  The RO has also granted a 30 
percent rating for dizziness with vertigo due to multiple 
sclerosis, a 10 percent rating for left upper extremity 
weakness due to multiple sclerosis, a 10 percent rating for 
right upper extremity weakness due to multiple sclerosis, and 
a 10 percent rating for left lower extremity weakness due to 
multiple sclerosis.  

Where loss of use of one lower extremity is already 
established as service-connected, specially adapted housing 
entitlement depends on whether there is loss or permanent 
loss of use of the other lower extremity such as to preclude 
locomotion without the aid of braces, crutches, cane, or 
wheelchair.  Alternatively, because blindness is not shown, 
the loss of use of one lower extremity together with 
residuals of organic disease or the loss or loss of use of 
one upper extremity, which so affect the functions of balance 
or propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair will also establish 
entitlement. 

First, regarding loss of use of the other (left lower 
extremity) so as to preclude locomotion without the aid of 
braces, crutches, cane, or wheelchair, there is ample 
evidence to find that locomotion is precluded.  A December 
2002 VA report notes that the left lower extremity was 
weakened and numb from the tailbone down, with numbness of 
the feet.  A February 2003 private hospital report notes that 
the left lower extremity was weakened.  A May 2007 VA medical 
opinion relates the following: "The veteran has good days 
and bad days.  When he has a good day, he uses a cane.  On a 
bad day, he will use a walker."  Thus, even without the aid 
of the benefit of the doubt doctrine, it appears that the 
criteria for specially adapted housing are more nearly 
approximated.  There is loss of use of the lower extremity 
together with impairment of the other lower extremity such 
that locomotion requires at least a cane.  

While no further proof appears necessary, it is also apparent 
that the veteran meets the criteria on a separate theory of 
entitlement as well.  This is due to loss of balance due to 
multiple sclerosis.  Indeed dizziness with vertigo due to 
multiple sclerosis is service-connected and separately rated 
as 30 percent disabling.  Thus, he has loss of use of the 
right lower extremity together with the residuals of multiple 
sclerosis that so affects the function of balance as to 
preclude locomotion without the use of a cane (on a good day) 
or a walker (on a bad day).   

After considering all the evidence of record, the Board finds 
that it favors the claim.  The claim for specially adapted 
housing must therefore be granted.  

Special Home Adaptation

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.

Because the veteran is entitled to specially adapted housing 
under 38 C.F.R. § 3.809, the claim for special home 
adaptation grant must be denied as moot.  38 C.F.R. § 3.809a.  
In a case such as this one, where the law and not the 
evidence is dispositive, the claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




ORDER

Specially adapted housing is granted, subject to the laws and 
regulations governing payment of monetary benefits. 

Entitlement to special home adaptation is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


